Citation Nr: 0943243	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to a higher initial rating for a service-
connected lumbar spine condition, currently evaluated as 40 
percent disabling.  

Entitlement to an earlier effective date for the award of 
service connection and an initial 40 percent rating for a 
lumbar spine condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.McGuire, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to 
November 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

The Board issued a remand in September 2003 for further 
development of two issues, including entitlement to service 
connection for a low back disability.  In February 2005, the 
Veteran withdrew all issues on appeal, so the issue of remand 
compliance is irrelevant and will not be discussed.  See 
38 C.F.R. § 20.204 (2009).   


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
service-connected lumbar spine condition is manifested by 
pain, forward flexion of 60 degrees, weakness, degenerative 
spondylosis, and degenerative disc disease.

2.  The competent medical evidence does not show that the 
Veteran was entitled to service connection and a 40 percent 
rating for his lumbar spine condition prior to February 6, 
2006.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for a lumbar spine condition have not been met or 
approximated 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009).    

2.  The criteria for an effective date prior to February 6, 
2006 for the grant of service connection and a 40 percent 
rating for a lumbar spine condition have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.400 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).   

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In a February 2006 correspondence, the RO 
advised the Veteran of what the evidence must show to 
establish entitlement to service connected compensation 
benefits on a secondary basis.  The RO advised the Veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the Veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  

In correspondence dated in March 2006, the RO informed the 
Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  The Board finds that in issuing this letter, the 
RO has satisfied the requirements of Dingess/Hartman.

Here, the Veteran is challenging initial evaluation assigned 
following the grant of service connection.  In Dingess, the 
Court of Appeals for Veterans Claims held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Therefore, VA's duty to notify as to this issue has been 
satisfied.

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

The RO obtained the Veteran's service treatment records, VA 
medical center (VAMC) records and private treatment records.  
The RO attempted to obtain the Veteran's Social Security 
Administration (SSA) records but made a formal finding of the 
unavailability of those records in January 2008.  The RO 
provided VA spine examinations in February 2004, March 2006, 
February 2007, and November 2007.    

Regarding the examinations conducted, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the VA examinations obtained in this case 
are adequate.  All of the examination reports contain a 
detailed description of the interview with and examination of 
the Veteran.  The November 2007 VA examiner reviewed the 
claims file.  The February 2004 and February 2007 
examinations were conducted by the same physician, who stated 
in a May 2004 addendum that she reviewed the claims file.  
Regarding the March 2006 examiner, it is clear from his 
reports that he was familiar with the Veteran's pertinent 
medical history and provided a competent physical 
examination.  The Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion for the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).   

Lastly, the Veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal, and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his claim. 
Accordingly, the Board will proceed with appellate review.  

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When the initial 
evaluation is at issue, the Board must assess the entire 
period since the original claim was filed.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  When the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings, the Board must assign staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007) (finding that there was no basis for drawing a 
distinction between initial ratings and increased-rating 
claims for the purpose of applying staged ratings).  

Individual disabilities are assigned separate diagnostic 
codes.  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  All benefit of the doubt will be resolved in 
the Veteran's favor.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  Id.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45, DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Spine Regulations 

All disabilities of the cervical and thoracolumbar spine are 
to be rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula), unless the 
Veteran is service-connected for intervertebral disc 
syndrome.  In that case, the disability is evaluated under 
either the General Rating Formula or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever results in a higher rating.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

In regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the 
current criteria provide that a 20 percent rating is 
warranted if the total duration is at least 2 weeks but less 
than 4 weeks during the past 12 months.  A 40 percent rating 
is warranted if the total duration is at least four weeks but 
less than six weeks during the past 12 months, and a 60 
percent rating is warranted if the total duration is at least 
six weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  An incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.  The term "chronic orthopedic 
and neurologic manifestations" was defined as "orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so."  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).  
 
In regard to the second method of evaluation (General Rating 
Formula for Diseases and Injuries of the Spine), a 40 percent 
rating requires evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent disability 
rating is assigned for unfavorable ankylosis of entire spine. 
38 C.F.R. § 4.71a, General Rating Formula.

Normal flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2).   
 
Any associated neurologic abnormalities, including, but not 
limited to bowel or bladder impairment, are to be evaluated 
separately under an appropriate diagnostic code.  38 C.F.R. § 
4.71a, General Rating Formula, Note (1).  The Board notes 
that during the February 2007 VA examination, the Veteran 
reported radicular symptoms of the left lower extremity to 
the upper part of the calf.  However, the VA examiner did not 
note any objective evidence of radiculopathy.  There is no 
diagnosis of radiculopathy of record.  Therefore, the Board 
finds that a separate rating for neurologic abnormalities is 
not warranted.  

When rating degenerative arthritis of the spine (Diagnostic 
Code 5242), in addition to consideration of rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, rating for degenerative arthritis under Diagnostic 
Code 5003 should also be considered.  Diagnostic Code 5003 
provides that degenerative arthritis that is established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  

When there is no limitation of motion of the specific joint 
or joints that involve degenerative arthritis, Diagnostic 
Code 5003 provides a 20 percent rating for degenerative 
arthritis with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating for 
degenerative arthritis with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  Note 
(1) provides that the 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion.  

When there is some limitation of motion of the specific joint 
or joints involved that is noncompensable under the 
appropriate diagnostic codes, Diagnostic Code 5003 provides a 
rating of 10 percent for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. 

When there is limitation of motion of the specific joint or 
joints that is compensable (10 percent or higher) under the 
appropriate diagnostic codes, the compensable limitation of 
motion should be rated under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Lumbar Spine

The Veteran reopened his claim for entitlement to service 
connection for a low back disability in February 2006.  The 
RO granted service connection and assigned a 10 percent 
disability evaluation, effective February 6, 2006, in a May 
2006 rating decision.  In a September 2006 decision review 
officer decision, the RO increased the initial rating to 40 
percent.  The Veteran's lumbar spine disability has been 
rated as 40 percent disabling throughout the appeal.  In 
February 2007, the RO issued a corrected rating code sheet, 
which lists the disability as diffuse lumbar arthropathy with 
degenerative disc disease (claimed as low back and right leg 
condition) associated with residuals of a left fibula 
fracture.  The disability was rated under Diagnostic Code 
5237.  

VAMC records evidence the Veteran's continued treatment for 
low back pain.  In a May 2005 note, a VA physician 
recommended that Veteran see a surgeon for an opinion 
regarding possible epidural injection therapy or surgical 
decompression.  The note shows that the Veteran was not 
interested in back surgery at that time.  

During a March 2006 VA spine examination, range of motion 
testing revealed 65 degrees flexion, 20/30 degrees extension, 
25/30 degrees bilateral lateral rotation, and 25/30 bilateral 
rotation.  The examiner diagnosed diffuse lower lumbar muscle 
spasms and lumbar arthropathy.

The Veteran received a VA spine examination in February 2007.  
He reported subjective symptoms of pain averaging seven to 
eight out of ten; pain was increased by lifting, stairs, and 
standing.  He was able to stand for 30 minutes and walk three 
to four blocks.  The examiner stated that the Veteran is 
independent in activities of daily living.  He is ambulatory 
with a cane and uses no brace.  The Veteran stated that he 
experiences flare-ups; for example, any time he walks or 
stands for 30 minutes, he cannot stand for the next 30 
minutes.  

The VA examiner observed tenderness of the lumbosacral spine.  
Forward flexion was 70/90 degrees, with pain between 0 and 70 
degrees.  Extension was 10/30 degrees, with pain between 0 
and 10 degrees.  Bilateral lateral bending was 10/30 degrees, 
with pain reported between 0 and 10 degrees.  Bilateral 
lateral rotation was 10/30 degrees, with pain between 0 and 
10 degrees.  There was no further decrease in range of motion 
after repetitive motion.  

In a February 2007 addendum, the VA examiner discussed the 
results of x-rays taken that month.  The examiner compared 
the results to x-rays taken in March 2006 and stated that the 
overall findings had not changed.  The impression was 
multilevel degenerative spondylosis of the lumbar spine, 
centered predominantly at L4-5 and L5-S1.    

The Veteran received another VA spine examination in November 
2007.  The Veteran had subjective complaints of constant low 
back pain averaging eight to nine out of ten.  He reported 
weakness and falling once or twice a week.  He denied bowel 
or bladder incontinence.  

The examiner reported diffuse tenderness of the spine.  
Active range of motion testing revealed forward flexion of 
60/90 degrees, with pain between 0 and 60 degrees.  Extension 
was 15/30 degrees, with pain between 0 and 15 degrees.  Left 
lateral bending was 15/30 degrees, with pain between 0 and 15 
degrees.  Right lateral bending was 15/30 degrees, with pain 
between 15 and 30 degrees.  Bilateral lateral rotation was 
15/30 degrees, with pain between 0 and 15 degrees.  There was 
no further decrease in range of motion upon repetitive 
motion.  The examiner diagnosed diffuse lumbar arthropathy, 
degenerative disc disease, lumbar facet syndrome, lumbosacral 
strain, monomial central disc protrusion at L4-5 that is a 
minimal herniated disc, and mild spinal stenosis at L4-5.  

Under the current regulations, the Veteran is not eligible 
for an evaluation under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, because he 
has never been prescribed bed rest.

Under the General Formula, the Veteran is not entitled to 
more than a 40 percent evaluation.  A 40 percent rating 
requires evidence of forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine, which was not shown in any of the 
VA examinations.  In fact, if rated solely using the General 
Rating Formula, the Veteran's range of motion would warrant a 
20 percent rating.  There is certainly no evidence of 
unfavorable ankylosis of the entire thoracolumbar spine, as 
required for a 50 percent evaluation.  38 C.F.R. § 4.71a, 
General Rating Formula.

The evidence supports a finding that the Veteran has 
degenerative arthritis for purposes of evaluation under 
Diagnostic Code 5003.  He has been diagnosed with 
degenerative disc disease of the lumbar spine.  Since in this 
case, degenerative arthritis is rated on the basis of 
limitation of motion, a rating under Diagnostic Code 5003 
also does not provide for higher than a 40 percent rating.     

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illness proportionate 
to the severity of the several grades of disability.  Id.  In 
cases where either a claimant or the evidence of record 
suggests that a schedular rating may be inadequate, the Board 
must specifically adjudicate the issue of whether referral 
for an extraschedular rating as outlined in 38 C.F.R. § 
3.321(b)(1) is warranted.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  

The Veteran claims that he is unable to work.  During the 
March 2006 VA examination, the Veteran reported that he has 
had no job since 1983.  During the February 2007 VA 
examination, the Veteran stated that he last worked in 1992 
in the lumber industry; he stated that he has been 
permanently and totally disabled for a non-service-connected 
condition since 1992.  In a November 2006 VA Form 9, the 
Veteran stated that he has not had gainful employment since 
the service because of health problems.  

However, there is no objective evidence showing that the 
Veteran's service-connected low back condition, alone, has 
caused marked interference with employment, rendering 
impractical the application of the regular schedular 
standards.  See Id., see also Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); and Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).  The currently assigned 40 percent rating more than 
adequately addresses the Veteran's disability level and 
symptomatology.  Again, if rated solely under the General 
Rating Formula, the Veteran would be entitled to a 20 percent 
rating.  The Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Id.   

Further, the Board finds that the currently assigned 40 
percent rating already contemplates any pain on limitation of 
motion and does not warrant an additional rating under DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board finds the 40 percent rating to be appropriate for 
the entire appeal period.  Fenderson v. West, 12 Vet. App. 
119 (1999), see also Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007).

In conclusion, for reasons and bases expressed above, the 
Board finds that a preponderance of the evidence is against 
the Veteran's claim of entitlement to an increased rating for 
his service-connected disability of the lumbar spine.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Earlier Effective Date

Generally, the effective date of an award of benefits is 
either (1) the date of receipt of the claim or (2) the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award of 
increased compensation shall be the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  Otherwise, it is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. 
§ 3.400(o)(2).  

In making this determination, the Board must consider all of 
the evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155.  Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a claimant may be considered an informal claim.  
38 C.F.R. § 3.155.

Under certain circumstances, examination or hospitalization 
reports may be accepted as an informal claim for benefits 
under an existing law or for benefits under a liberalizing 
law, if the report relates to a disability which may 
establish entitlement.  38 C.F.R. § 3.157.  Specifically, 
once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a VA examination or 
hospitalization report will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  
38 C.F.R. § 3.157(b)(1).  Also, the date of receipt of 
evidence from a private physician or layman of such evidence 
will be accepted when the evidence furnished by or on behalf 
of the claimant is within the competence of the physician or 
lay person and shows reasonable probability of entitlement to 
benefits.  38 C.F.R. § 3.157(b)(2).  In general, "date of 
receipt" means the date on which a claim, information or 
evidence was received by VA.  38 C.F.R. § 3.1(r).

The Board is precluded from adjudicating claims for earlier 
effective dates of final decisions.  See Rudd v. Nicholson, 
20 Vet. App. 296, 300 (2006).

Lumbar Spine Disability

The Veteran originally claimed service connection for a low 
back disabilit8y in June 1999.  The RO denied service 
connection in a December 1999 rating decision.  The Veteran 
perfected an appeal of a January 2000 denial, and the issue 
was remanded by the Board for further development in 
September 2003.  In February 2005, the Veteran submitted a 
statement indicating his intent to withdraw all issues on 
appeal.  The statement included the Veteran's social security 
number and signature and satisfied the criteria necessary to 
withdraw the issues on appeal pursuant to 38 C.F.R. § 20.204.  

The Veteran filed a claim for service connection for a back 
disability as secondary to residuals of a right leg injury in 
February 2006.  The RO granted service connection and a 10 
percent disability rating, effective February 6, 2006, the 
date of the claim, in a May 2006 rating decision.  The 
Veteran filed a timely notice of disagreement, and in a 
September 2006 decision, the RO granted a 40 percent 
disability rating, effective February 6, 2006.  The Veteran 
appeals this effective date.   

The record clearly shows that the Veteran filed his current 
claim in February 2006. As discussed in detail above, the 
Veteran withdrew an appeal of the low back issue in February 
2005.  He filed his current claim in February 2006.  Since 
effective dates are either the date of receipt of the claim 
or the date entitlement arose, whichever is later, service 
connection and a 40 percent disability rating cannot be 
established prior to February 6, 2006.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

In short, the controlling legal criteria preclude the 
assignment of an earlier effective date for the award of 
service connection and a 40 percent rating for the Veteran's 
lumbar spine disability.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  As the Board is bound by these criteria, the claim 
for an earlier effective date must be denied. 


ORDER

Entitlement to an initial rating in excess of 40 percent for 
a service-connected lumbar spine condition is denied. 

Entitlement to an effective date prior to February 6, 2006 
for the grant of service connection and a 40 percent rating 
for a lumbar spine condition is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


